In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐2272 
ROBERT KRIEN, et al., 
                                                             Plaintiffs, 

                                  v. 

HARSCO CORPORATION, 
                 Defendant / Third‐Party Plaintiff‐Appellant, 
                                                              
                          v. 
                            
RILEY CONSTRUCTION COMPANY, 
                            Third‐Party Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
          No. 2:10‐cv‐01004‐LA — Lynn Adelman, Judge. 
                         ____________________ 

   ARGUED FEBRUARY 12, 2014 — DECIDED MARCH 13, 2014 
                 ____________________ 
   Before POSNER, FLAUM, and HAMILTON, Circuit Judges. 
    POSNER, Circuit Judge. Before us is an appeal in a personal 
injury  suit  brought  by  an  employee  of  Riley  Construction 
named Krien. Riley, the general contractor of a construction 
project in  Wisconsin, had hired  Harsco Corporation to sup‐
2                                                       No. 13‐2272 


ply scaffolding for the project. Krien, injured in a fall when a 
plank  on  a  scaffold  that  he  was  standing  on  broke,  sued 
Harsco.  The  parties  settled  his  claim  for  $900,000.  Even  be‐
fore the settlement, Harsco had filed a third‐party complaint 
against Riley, seeking indemnification for any damages that 
Harsco  might  pay  by  way  of  judgment  or  settlement  of 
Krien’s  suit,  plus  interest  and  attorneys’  fees.  On  cross‐
motions by Riley and Harsco for summary judgment on the 
third‐party  claim  (all  that  remained  of  the  case  originally 
brought by Krien), the district judge granted Riley’s motion 
and  denied  Harsco’s,  precipitating  this  appeal.  The  basis  of 
federal jurisdiction is diversity of citizenship. Wisconsin law 
governs the substantive issues. 
    Harsco’s claim for indemnity is based on its contract with 
Riley. The suit turns on the terms of the contract. 
    In  negotiating  the  contract,  the  parties  started  with  a 
form  contract  of  the  Associated  General  Contractors  of 
America,  a  trade  association.  See  Tellepsen  Builders,  L.P.  v. 
Kendall/Heaton Associates, Inc., 325 S.W.3d 692, 693 (Tex. App. 
2010); cf. Fox Drywall & Plastering, Inc. v. Sioux Falls Construc‐
tion  Co.,  No.  12‐4026‐KES,  2012  WL  1457183,  at  *8–9  (D.  S. 
Dak. Apr. 26, 2012). The form contract is very long—21 pag‐
es,  mostly  of  fine  print.  Article  3,  paragraph  3.25  (entitled 
“Use  of  Riley  Construction’s  Equipment”)  provides  that 
Harsco  may  use  Riley’s  equipment  only  with  Riley’s  “ex‐
press  written  permission,”  and  must  “defend,  indemnify 
and  be  liable  to  Riley  Construction  as  provided  in  Article  9 
for  any  loss  or  damage  (including  bodily  injury  or  death) 
which  may  arise  from”  Harsco’s  use  of  Riley’s  equipment 
“except to  the  extent  that  such loss or damage  is caused by 
the  negligence  of  Riley  Construction’s  employees  operating 
No. 13‐2272                                                          3 


Riley Construction’s equipment.” A mirror‐image provision, 
paragraph  4.8  (“Use  of  [Harsco’s]  Equipment”),  provides 
that Riley and its employees may use Harsco equipment, in‐
cluding  scaffolding,  only  with  Harsco’s  “express  written 
permission,”  and  that  if  Riley  or  its  employees  “utilize  any 
of [Harsco’s] equipment, including … scaffolding …,” Riley 
“shall  defend,  indemnify  and  be  liable  to  [Harsco]  as  pro‐
vided  in  Article  9  for  any  loss  or  damage  (including  bodily 
injury  or  death)  which  may  arise  from  such  use,  except  to 
the  extent  that  such  loss  or  damage  is  caused  by  the  negli‐
gence  of  [Harsco’s]  employees  operating  [Harsco’s]  equip‐
ment.” 
    But  when  we  go  to  Article  9,  to  which  both  provisions 
that  we’ve  quoted  from  refer,  we  discover  that  the  parties 
had crossed out its  first paragraph (paragraph 9.1.1),  which 
is  entitled  “Indemnity”  and  provides  indemnity  to  Riley 
similar  to  the  indemnity  granted  it  by  paragraph  3.25  but 
slightly broader: it excuses Harsco from having to indemnify 
Riley only if the loss or damage is caused by “the sole negli‐
gence or willful misconduct of [Riley]” (emphasis added). At 
the  end  of  the  contract,  however,  we  find  a  series  of  provi‐
sions labeled “exhibits,” and one of them (Exhibit A Section 
I(1))  requires  Harsco  to  indemnify  Riley  for  loss  or  damage 
only if “caused or alleged to be caused in whole or in part by 
the  negligent  acts  or  omissions  of  [Harsco].”  A  rider  to  the 
contract (Rider 3) provides that “the language of any indem‐
nity … provisions notwithstanding, … [Harsco’s] obligations 
shall  be  limited  to  [Harsco’s]  sole  negligence  and  propor‐
tionate share of joint or concurrent negligence.” 
   So  the  indemnity  created  by  Exhibit  A  Section  I(1),  re‐
placing  the  deleted  paragraph  9.1.1,  is  more  favorable  to 
4                                                        No. 13‐2272 


Harsco than that paragraph. Yet Riley’s essential argument, 
which the district judge accepted, is that the phrase in para‐
graph  4.8 “as provided in Article  9” confines paragraph  4.8 
to  indemnities  mentioned  in  that  article,  and  because  the 
parties crossed out paragraph 9.1.1 (captioned “Indemnity”), 
Riley does not have to indemnify Harsco ever. The argument 
is  implausible.  Harsco—a $3  billion industrial  company  op‐
erating  worldwide,  see  “Harsco,”  Wikipedia,  http://en.wik
ipedia.org/wiki/Harsco (visited March 13, 2014)—is unlikely 
to have allowed itself to be hoodwinked into giving up basic 
contractual rights. The argument also ignores Exhibit A Sec‐
tion  I,  which  gives  Riley  a  more  limited  right  of  indemnity 
against Harsco than Article 9 had given it. 
     A number of paragraphs in Articles 3 and 4 were crossed 
out; one imagines that had the parties intended to delete the 
indemnity  in  favor  of  Harsco  they  would  have  crossed  out 
paragraph  4.8 as well, and  they  did  not.  It  would be odd  if 
by  crossing  out  a  paragraph  in  Article  9  they  had  meant  to 
delete  paragraphs  in  an  earlier  article  without  saying  so, 
with the  intention of granting two indemnities to Riley and 
none to Harsco. And since portions of Article 9 that were not 
crossed out bear on indemnity (such as paragraphs relating 
to  insurance  and  modification),  the  reference  to  Article  9  in 
paragraphs  3.25  and  4.8  can’t  be  just  to  the  deleted  para‐
graph 9.1.1. The deletion of that paragraph therefore doesn’t 
require that paragraph 4.8 be treated as a dead letter.  
    So  paragraph  4.8  is  alive  and  well.  But  does  it  apply  to 
Krien’s accident? Here’s what happened: Another employee 
of Riley placed a plank that was lying elsewhere at the con‐
struction site on what is called an “undecked” scaffold—that 
is, a scaffold that, having no deck (i.e., floor), is just a frame. 
No. 13‐2272                                                      5 


Krien stepped on the plank after it was laid on the scaffold, 
and the plank broke, causing him to fall seven feet and sus‐
tain very serious injuries. We don’t know whether the plank 
was supplied by Harsco. It may not have been, because Riley 
didn’t obtain all the scaffolding for the project from Harsco. 
Krien’s  suit  against  Harsco  charged  negligence,  along  with 
strict liability (for the defective plank, allegedly supplied by 
Harsco  though  as  we  said  that’s  never  been  proved).  Both 
the  employee  of  Riley  who  was  the  immediate  cause  of  the 
accident  and  Krien  were  “utilizing”  Harsco’s  scaffolding, 
maybe  with  the  required  permission  (though  this  has  not 
been  determined).  For  Harsco  was  not  a  conventional  sub‐
contractor, who works at the construction site, but a supplier 
of materials that workers employed by other subcontractors 
or by the general contractor use at the site. The parties have 
not made permission an issue, so we needn’t try to resolve it. 
    The  plank  may  have  been  supplied  by  Harsco  and  may 
have been defective, as claimed by Krien (who could not sue 
Riley  in  tort, because  against his  employer his  only remedy 
for  a  work‐related  accident  was  a  claim  for  workers’  com‐
pensation). But there has never been a judicial resolution of 
these questions, because Krien’s suit against Harsco was set‐
tled  before  there  was  any  judgment.  Even  if  supplied  by 
Harsco,  the  plank  may  not  have  been  defective,  but  simply 
carelessly laid by Krien’s co‐worker—an inference strength‐
ened by the fact that OSHA determined that Riley’s “lack of 
proper training and inspections on the scaffold led to the ac‐
cident.” And not only were the two Riley employees “utiliz‐
ing”  the  plank—and  the  indemnity  provision  in  paragraph 
4.8 (indemnity of Harsco) is triggered by a Riley employee’s 
“utiliz[ing] … equipment” supplied  by Harsco—but  the  ex‐
ception to the indemnity for an accident “caused by the neg‐
6                                                          No. 13‐2272 


ligence  of  [Harsco  in]  operating”  that  “equipment”  is  inap‐
plicable because there is no suggestion that any employee of 
Harsco  did  anything  negligent  with  the  plank  after  it  was 
delivered to the construction site. 
    In  rejecting  Harsco’s  indemnity  claim  the  district  judge 
made  the  unexpected  statement  that  “a  strict  liability  claim 
… is a type of negligence claim.” Doubtless what he meant is 
that  a  claim  of  strict  products  liability  is  much  like  a  negli‐
gence claim because it requires proof either that the product 
was unreasonably dangerous or, what amounts to the same 
thing, that it was defective. E.g., Godoy ex rel. Gramling v. E.I. 
du  Pont  de  Nemours  &  Co.,  743  N.W.2d  159,  162  (Wis.  App. 
2007),  modified  and  affirmed,  768  N.W.2d  674  (Wis.  2009); 
Insolia  v.  Philip  Morris  Inc.,  216  F.3d  596,  604–06  (7th  Cir. 
2000);  Scott  v.  White  Trucks,  699  F.2d  714,  718–19  (5th  Cir. 
1983). But so what? There is no evidence that it was Harsco’s 
plank, as we keep saying; and even if it was, and was defec‐
tive, the exception (to Riley’s duty of indemnity) for an acci‐
dent caused by Harsco’s negligence in “operating” the plank 
would not encompass a defect in manufacture or transporta‐
tion.  For  what  could  it  mean  to  “operate”  a  wooden  plank 
other than to lay, move, or remove it, which was not done by 
any employee of Harsco. 
    Riley  insists  that  Krien’s  settlement  with  Harsco  proves 
that Harsco’s negligence was responsible for the accident. It 
proves  no  such  thing,  not  only  because  the  only  relevant 
negligence would be in operating Harsco equipment and be‐
cause  it’s  not  even  known  whether  the  plank  was  supplied 
by Harsco, but also because a settlement is not a determina‐
tion of liability. It appears that Krien’s damages substantially 
exceed  $900,000,  so,  provided  there  was  uncertainty  about 
No. 13‐2272                                                          7 


the outcome of his suit, Harsco may have settled a case that, 
had  it  spun  the  roulette  wheel  of  litigation  to  judgment,  it 
would  have  won.  For  all  we  know,  Krien’s  lawyer  himself 
thinks  that  Riley’s  negligence,  and  not  any  wrongdoing  by 
Harsco, was responsible for the accident, but Krien could not 
sue  Riley  in  tort  because  of  the  immunity  conferred  by  the 
workers’  compensation  law.  Wis.  Stat.  § 102.03(2);  see,  e.g., 
County  of  Dane  v.  Labor  &  Industry  Review  Comm’n,  759 
N.W.2d 571, 582 (Wis. 2009); Mulder v. Acme‐Cleveland Corp., 
290 N.W.2d 276, 278 (Wis. 1980). 
    Riley argues that the immunity shields it from having to 
indemnify  Harsco  for  an  injury  to  Riley’s  employee;  for  if 
Riley has to indemnify Harsco, it will be as if Krien had sued 
Riley  instead  of  Harsco,  which  would  indeed  violate  the 
workers’ compensation law. But there is nothing in Wiscon‐
sin law to prevent Riley from waiving its workers’ compen‐
sation exemption, Larsen v. J. I. Case Co., 155 N.W.2d 666, 668 
(Wis. 1968); Schaub v. West Bend Mutual, 536 N.W.2d 123, 124 
(Wis. App. 1995), and it did so in paragraph 4.8. The indem‐
nity conferred by that paragraph would be seriously incom‐
plete without such a waiver. Employees of Riley are among 
the persons likely to be injured as a result of using a subcon‐
tractor’s equipment, and being barred by workers’ compen‐
sation  law  from  bringing  a  tort  suit  against  their  employer 
they are likely to sue the subcontractor, as Krien did in this 
case. 
   Harsco  may  have  been  negligent  after  all,  and  Riley  ar‐
gues that it’s unthinkable that someone whose negligence is 
responsible for a harm should be entitled to indemnification. 
Not  so.  Indemnification  is  a  form  of  insurance.  Liability  in‐
surance  provides  indemnity  for  damages  caused  by  the  in‐
8                                                         No. 13‐2272 


sured’s negligence. The indemnity provisions in the contract 
between Riley and Harsco were the equivalent of provisions 
in insurance policies. 
    The remaining issue is whether Riley’s duty to indemnify 
Harsco  extends  to  the  several  hundred  thousand  dollars  of 
legal  expenses  incurred  by  Harsco  in  defending  against 
Krien’s  suit  and  also  in  litigating  the  current  suit.  It  does. 
Paragraph  4.8  required  Riley  to  “defend”  Harsco  against 
Krien’s  suit,  implying  that  Riley  would  bear  that  cost.  See 
Barrons v. J. H. Findorff & Sons, Inc., 278 N.W.2d 827, 830, 835 
(Wis. 1979); Huset v. Milwaukee Dressed Beef Co., 174 N.W.2d 
740, 745 (Wis. 1970); Sauk County v. Employers Ins. of Wausau, 
623  N.W.2d  174,  178–79  (Wis.  App.  2000);  Balcor  Real  Estate 
Holdings,  Inc.  v.  Walentas‐Phoenix  Corp.,  73  F.3d  150,  152–53 
(7th  Cir.  1996).  For  if  Harsco  had  to  pay,  the  requirement 
that  Riley  defend  it  would  have  no  meaning.  Riley  must 
therefore  reimburse  Harsco’s  attorneys’  fees  (which  Riley 
doesn’t contend were excessive or improvident). And finally 
Harsco  is  entitled  to  prejudgment  interest  at  the  rate  of  5 
percent  per  annum.  U.S.  Fire  Ins.  Co.  v.  Good  Humor  Corp., 
496 N.W.2d 730, 740–41 (Wis. App. 1993). 
   In  summary,  the  district  court  should  have  granted 
summary judgment in favor of Harsco. The judgment in fa‐
vor  of  Riley  is  therefore  reversed  and  the  case  remanded 
with directions to enter judgment for Harsco. 
                                         REVERSED AND REMANDED.